Citation Nr: 1225195	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-22 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center

THE ISSUE

Whether reduction of the appellant's death pension benefits, effective December 1, 2004, and termination of the appellant's death pension benefits, effective August 1, 2006, based on excessive countable income, was proper.

(The issue of entitlement to service connection for the cause of the Veteran's death is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1973.  The Veteran died in August 1997.  The appellant is claiming benefits as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 determination in which the Department of Veterans Affairs (VA) Milwaukee Pension Center reduced the appellant's death pension effective December 1, 2004, and terminated the appellant's death pension effective August 1, 2006.

In May 2012, the appellant testified before the undersigned via videoconference technology.  However, she opted to not provide any testimony on the appealed issue decided herein.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals the presence of several pertinent documents that are not a part of the Veteran's paper claims file.  All such documents have been reviewed and considered.





FINDINGS OF FACT

1.  As of December 1, 2004, the appellant's annualized countable income was $6180.00

2.  As of August 1, 2006, the appellant's annualized countable income exceeded the maximum annual income limitation for a surviving spouse without dependents.

3.  In December 2007, the appellant submitted a report of her unreimbursed medical expenses for the calendar years 2004, 2005, and 2006; the amount reported for 2006 was $288.00.


CONCLUSION OF LAW

Reduction of VA death pension benefits, effective from December 1, 2004, and termination of VA death pension benefits, effective from August 1, 2006, was proper.  38 U.S.C.A. §§ 1502, 1503, 1521, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this appeal, the appellant was initially notified in an October 2007 letter of the RO's intention to reduce and then terminate her monthly improved death pension benefits due to her receipt of Social Security benefits.  She was given an opportunity to submit evidence and/or arguments as to why the reduction and termination of her death pension benefits was improper.  Additionally, after the appellant appealed the effectuated reduction and termination of her death pension benefits, she and her representative were notified of the reasons for the action, and were afforded the continued opportunity to present evidence and argument with respect to the claim, including at a Board hearing in May 2012.  They chose not to present any such testimony.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the appellant.  Further, and as discussed below, the appellant's appeal lacks legal merit.  As the law, and not the facts, is dispositive of the issue on appeal, the duties to notify and assist imposed by the VCAA are not applicable in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).


II.  Analysis

The appellant is claiming as the surviving spouse of a veteran who had qualifying wartime service; as such, she is basically eligible for a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541 (West 2002 & Supp. 2011); 38 C.F.R. § 3.23 (2011).  The appellant's payment of death pension benefits was reduced, effective from December 1, 2004, and terminated, effective from August 1, 2006, because the RO determined that her countable income had increased, effective December 1, 2004, and then exceeded the maximum applicable rate, effective August 1, 2006. 

Governing regulations provide that payments of any kind from any source shall be counted as income for improved death pension in the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2011).  "Recurring income" means income that is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and that will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  

In this case, October 2007 correspondence from the Social Security Administration expresses that the appellant received $515.00 a month in Social Security benefits in December 2004.  Beginning in January 2006, she received $536.00 per month.  In July 2006, her monthly Social Security benefits increased to $690.00.  This monthly benefit received by the appellant is a form of recurring income, and hence, is included in VA's computation of the appellant's income. 

The rates of pension benefits for the relevant time period were published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2011).  The maximum annual pension rate is adjusted from year to year.  Effective from December 1, 2004, the maximum annual income limitation for a surviving spouse with no dependents, and not in receipt of special monthly pension, was $6,814.00.  This amount was increased to $7094.00, effective December 1, 2005.

Pursuant to the January 2008 decision, the appellant was entitled to $53.00 per month in VA death pension from December 1, 2004.  On December 1, 2005, this was increased to $55.00 per month.  On August 1, 2006, entitlement to death pension was terminated.

As noted above, based upon information received from the Social Security Administration, in an October 2007 letter, VA proposed to reduce and then terminate the appellant's improved death pension benefits.  In that letter, the appellant was advised that evidence showing why such termination would be improper could be submitted over the ensuing 60 days.  In October 2007 correspondence, the appellant verified that she was currently receiving $713.00 per month in Social Security benefits, which had increased because she had opted to discontinue having Medicare Part B deducted from her payments.  In December 2007, she submitted a medical expense report.  Thereafter, by a January 2008 letter to the appellant, improved death pension benefits were reduced from December 1, 2004, and then terminated, effective August 1, 2006.

First, the Board finds that, while the October 2007 letter proposed a reduction from $53.00 to $52.00 effective December 1, 2004, the January 2008 determination shows that the Veteran continued to receive $53.00 per month in VA death pension benefits from December 1, 2004.  Therefore, it appears that, while this reduction was proposed, it was not then implemented.  Nevertheless, the Board will examine whether the payments assigned to the appellant were proper.

From December 2004, the appellant's Social Security benefit payment was $515.00 per month.  The annualized amount is $6180.00, and the maximum annual pension rate was $6814.00.  The difference in these amounts is $634.00, which results in a monthly payment of $53.00.  As shown on the January 2008 notice letter, this is the amount the appellant was already entitled to for this time period.

Beginning in January 2006, the appellant's Social Security benefit payment increased to $536.00 per month.  The annualized amount is $6432.00, and the maximum annual pension rate was increased to $7094.00.  The difference in these amounts is $662.00, which results in a monthly payment of $55.00.  This is already reflected as the amount the appellant was entitled to in the January 2008 notice letter.

Beginning in July 2006, the appellant's Social Security benefit payment increased to $690.00 per month.  The annualized amount is $8280.00, and the maximum annual pension rate remained at $7094.00.  The amount the appellant received in income from Social Security benefits exceeded that which is the maximum annual pension rate.  As such, her entitlement to VA death pension payments was properly terminated.

Medical expenses in excess of 5 percent of the maximum annual pension rate may be excluded from an individual's annual income for the same 12-month period, to the extent that they were paid and unreimbursed.  38 C.F.R. § 3.272(g)(2) (2011).  In December 2007, the appellant submitted a medical expense report, reflecting $365.00 in expenses for calendar year 2004, $355.00 in expenses for calendar year 2005, and $288.00 in expenses for calendar year 2006.  

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2011).  Pursuant to 38 C.F.R. § 3.660(b)(1) (2011), where pension payments were made at a lower rate because of anticipated income, pension compensation may be increased in accordance with the facts found but not earlier than the beginning of the appropriate 12-month annualization period if satisfactory evidence is received within the same or next calendar year.

In this case, the appellant submitted her statement of medical expenses in December 2007.  Therefore, as it pertains to any medical expenses incurred during the calendar years of 2004 and 2005, the evidence was not received within the same or the next calendar year.  Therefore, these reported medical expenses may not be excluded from the appellant's annual income for the years 2004 and 2005.

Regarding the calendar year 2006, the appellant reported a total of $288.00 in unreimbursed medical expenses.  This constitutes less than 5 percent of the maximum annual pension rate for that year, which was $7094.00.  Therefore, none of these reported medical expenses may be excluded from the appellant's annual income for the calendar year 2006.

In general when cost of living increases occur for Social Security payments, VA increases the maximum annual rate of pension by the same percentage.  38 C.F.R. § 3.27.

Where reduction or discontinuance of a running award of improved death pension is required because of an increase in income, the reduction or discontinuance shall be made effective from the end of the month in which the increased income occurred.  38 C.F.R. § 3.660(a)(2) (2011).  Since all the evidence reflects that the appellant's income from July 1, 2006 exceeded the maximum annual income limitation, even with consideration of unreimbursed medical expenses, her award was appropriately terminated at that time, and it properly became effective on August 1, 2006.  See 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2011).

The Board notes the appellant's contentions that she had only been receiving VA checks for $5 and $8 prior to this reduction and termination.  A review of the claims file shows that the appellant incurred an overpayment of VA death pension benefits in November 2002 due to her failure to report income from Social Security benefits.  As was explained to her in the January 2008 notice letter, the reduced payments were in place to repay this money.

For the foregoing reasons, the Board finds that the reduction and subsequent termination of VA death pension benefits due to increased and excessive income was proper, and this appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Reduction of the appellant's death pension benefits, effective December 1, 2004, and termination of the appellant's death pension benefits, effective August 1, 2006, based on excessive countable income, was proper.  The appeal is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


